         Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 1 of 17



MICHAEL F. SKOLNICK - #4671
mfskolnick@kippandchristian.com
JEREMY R. SPECKHALS - #16381
jspeckhals@kippandchristian.com
KIPP AND CHRISTIAN, P.C.
10 Exchange Place, Fourth Floor
Salt Lake City, Utah 84111
(801) 521-3773

LAURENCE BERMAN*
California Bar No. 93515
BERMAN LITIGATION GROUP
lberman@bermanlitigationgroup.com
815 Moraga Drive
Los Angeles, California 90049
(424) 465-9079

* Denotes counsel who will seek pro hac vice admission

Attorneys for Defendant David W. Quinto

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 GEORGE HOFMANN, in his capacity as
 Chapter 11 Trustee of VIDANGEL, INC.
 a Delaware corporation,
                                                    DEFENDANT DAVID W. QUINTO’S
                                                         MOTION TO DISMISS
       Plaintiff,
 v.
                                                         Case No. 2:20-cv-00284HCN
                                                         Judge Howard C. Nielson, Jr.
 DAVID W. QUINTO, an individual, and
 KUPFERSTEIN MANUEL, LLP fka
 KUPFERSTEIN MANUEL & QUINTO,
 LLP, a California limited liability partnership,

       Defendants.

       David W. Quinto (“Mr. Quinto”), by and through counsel, hereby submits the following

Motion to Dismiss.
            Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 2 of 17




                                  STATEMENT OF RELIEF SOUGHT

          Pursuant to Federal Rules of Civil Procedure 12(b)(2) and (3), Mr. Quinto respectfully

requests that this Court:

          (1) Dismiss Plaintiff’s Complaint based on the parties’ binding agreement that Plaintiff’s

principal claims be resolved by binding arbitration in California, to be conducted under California

law; or

          (2) In the alternative, dismiss Plaintiff’s Complaint because defendant Kupferstein Manuel,

LLP is not subject to personal jurisdiction in Utah; and

          (3) Award attorney fees and costs to Mr. Quinto, based upon his engagement agreement

with Plaintiff.

          This Motion is supported by the concurrently-filed Declarations of David W. Quinto dated

May 14, 2020 and Phyllis Kupferstein dated May 10, 2020; all documents on file in this action;

and such further evidence and argument as may be presented before or at any hearing on this

Motion.

                                             INTRODUCTION

          Plaintiff has alleged legal malpractice claims stemming from an opinion letter Mr. Quinto

authored in 2015 (“2015 Opinion Letter”). Plaintiff alleges that the 2015 Opinion Letter led to the

entry of an almost $63 million judgment against bankruptcy Chapter 11 debtor VidAngel, Inc.

Then and at all times since, Mr. Quinto resided in Los Angeles, California. When he wrote the

opinion letter, Mr. Quinto was a member of Kupferstein Manuel & Quinto, LLP (“KMQ”), the

predecessor firm to defendant Kupferstein Manuel, LLP, whose sole offices have been in Los

Angeles, California.



                                                   2
            Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 3 of 17



       Mr. Quinto prepared the 2015 Opinion Letter pursuant to a September 2014 engagement

letter (“2014 Engagement Letter”) countersigned by VidAngel’s CEO, Neal Harmon. The 2014

Engagement Letter formed a contract between KMQ and VidAngel, and binds VidAngel’s Chapter

11 bankruptcy trustee, Plaintiff George Hofmann. It is for good reason that Plaintiff chose not to

attach a copy of the 2014 Engagement Letter to his complaint, or even allege its terms. The 2014

Engagement Letter prohibited him from bringing this action, either in a court or in Utah.

       The 2014 Engagement Letter addressed the possibility that disputes might later arise

between the parties and provided that “any claim for breach of contract, professional negligence

or breach of a fiduciary duty,” or any other claim arising out of KMQ’s representation of VidAngel

or provision of legal services to VidAngel, would be resolved confidentially and exclusively under

JAMS arbitration rules before three retired judges in Los Angeles County, California. It further

provided that the arbitration would be decided under California law, and authorized the prevailing

party to recover attorney fees and costs.

       In alleging the parties’ contract while ignoring its terms in improperly filing suit, the trustee

has made public a baseless claim that Mr. Quinto committed legal malpractice. Because this Court

cannot compel the parties to arbitrate in another state, and because the Court lacks personal

jurisdiction over the law firm defendant, VidAngel’s Complaint should be dismissed, with attorney

fees and costs awarded to Mr. Quinto.

                                        STATEMENT OF FACTS

   A. Both Defendants Are Citizens of California Who Reside in Los Angeles.

       1.       Phyllis Kupferstein, the sole member of defendant Kupferstein Manuel, LLP

(“KM”), has been a citizen of California continuously since 1959, and a resident of Los Angeles




                                                  3
             Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 4 of 17



County for that period as well.       Declaration of Phyllis Kupferstein dated May 10, 2020

(“Kupferstein Dec.”), ¶ 2, attached hereto as Exhibit “1.”

        2.       Defendant David Quinto has been a citizen of California continuously since 1982,

and a resident of Los Angeles County for that period as well. Declaration of David W. Quinto

dated May 14, 2020 (“Quinto Dec.”), ¶¶ 2-4, attached hereto as Exhibit “2.”

        3.       In January 1986, Ms. Kupferstein and Mr. Quinto were two of the four lawyers who

founded the firm known today as Quinn Emanuel Urquhart & Sullivan, LLP (“Quinn Emanuel”).

Id., ¶ 6.

        4.       In March 2014, Mr. Quinto was persuaded by Ms. Kupferstein to leave Quinn

Emanuel, which by then had become a large, multi-national law firm, and return to small firm

practice by joining her in founding a new firm. Their firm, KMQ, had just two members—Ms.

Kupferstein and Mr. Quinto—and was the predecessor firm to the defendant KM firm. Id., ¶ 7.

    B. Real-Party-In Interest VidAngel Contacted Mr. Quinto in California and Entered
       into a Retainer Agreement in Which the Parties Agreed that Any Dispute Would Be
       Resolved by Binding, Confidential Arbitration in Los Angeles, California Using
       California Law.

        5.       In September 2014, while he was practicing with KMQ, Mr. Quinto was called by

Mr. Harmon, the CEO of real-party-in-interest VidAngel, Inc, a Provo, Utah based start-up.

During that conversation, Mr. Harmon asked whether Mr. Quinto would be willing to prepare an

opinion letter addressing the legality of a service that would allow consumers to “filter” content

streamed to them. By “filter,” Mr. Harmon explained that he meant muting words or skipping

scenes or images at a consumer’s direction. The opinion letter was to be used to persuade Apple

to approve VidAngel’s app for inclusion in its app store. Id., ¶ 8.

        6.       When Mr. Harmon asked to retain his services, Mr. Quinto asked that VidAngel

enter into a written retainer agreement (“2014 Engagement Letter”). Mr. Harmon and Mr. Quinto


                                                 4
               Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 5 of 17



executed the 2014 Engagement Letter on September 26, 2014. See 2014 Engagement Letter, a

true and correct copy of which is attached to the Quinto Declaration as Exhibit “A.”).

          7.       In its first paragraph, the 2014 Engagement Letter described the limited scope of

the engagement:

                   [W]e are to work with Joseph M. Shapiro to prepare an opinion letter
                   to be directed to you. We understand that the letter will be shared
                   with Apple for the purpose of persuading Apple to allow VidAngel
                   to create an iPhone app. The letter will analyze selected legal issues
                   that could arise under the copyright laws . . . . You have instructed
                   us that the opinion letter should not be comprehensive but should
                   address only questions or concerns that Apple might raise.

See id.

          8.       The 2014 Engagement Letter also addressed the resolution of disputes such as the

one raised by the trustee herein:

                   Arbitration

                           Although we think it is unlikely, it is possible that a dispute
                   may arise between us regarding some aspect of the Engagement and
                   our representation of you. If the dispute cannot be resolved
                   amicably through informal discussions, we believe that most, if not
                   all, disputes can be resolved more expeditiously and with less
                   expense by binding arbitration than in court. This provision will
                   explain under what circumstances such disputes shall be subject to
                   binding arbitration.

                   CALIFORNIA AGREEMENT TO ARBITRATE

                           (a)    Any dispute between KMQ and VidAngel as to
                           attorneys’ fees and/or costs in connection with the
                           Engagement shall be resolved as follows:

                           1.      If any such fee and/or cost dispute arises, KMQ shall
                           provide VidAngel with written notice of VidAngel’s right
                           to arbitrate under the California State Bar Act (Bus. & Prof.
                           Code § 6200, et seq.). Those procedures permit a trial after
                           arbitration, unless the parties agree in writing, after the
                           dispute has arisen, to be bound by the arbitration award.



                                                     5
             Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 6 of 17



                         2.     If VidAngel exercises its rights under the California
                         State Bar Act, VidAngel and KMQ may thereafter agree
                         that the arbitration will be binding.

                         3.     If VidAngel exercises its rights under the California
                         State Bar Act, and VidAngel and KMQ do not agree that
                         the arbitration is binding, then VidAngel and KMQ agree
                         that the dispute will be subject to mandatory arbitration as
                         described in ¶ (b) below.

                         4.    If, after receiving notice of its right to arbitrate,
                         VidAngel does not exercise its rights under the California
                         State Bar Act by filing a request for fee arbitration within
                         30 days, VidAngel and KMQ agree that the dispute will be
                         subject to mandatory arbitration as described in ¶ (b) below.

                        Any other dispute arising under the Engagement or in
                 connection with the provision of legal services by KMQ including,
                 without limitation, any claim for breach of contract, professional
                 negligence or breach of a fiduciary duty, shall be resolved by
                 confidential, binding arbitration as described in ¶ (b) below.
                 (Emphasis added.)

See id. at pp. 6-7.

        9.       Paragraph (b), headed “ARBITRATION PROCEDURES,” provided that any

arbitration would be conducted by a panel of three retired judges sitting as Judicial Arbitration and

Mediation Service (“JAMS”) arbitrators, would “[t]ake place in the city in the United States where

the KMQ attorneys who spent the most time on the Engagement are located,” and would “[a]pply

the laws of the jurisdiction in the United States where the applicable city is located.” In other

words, any arbitration would have to be in Los Angeles and under California law. Finally, pursuant

to the same paragraph, the prevailing party in any “proceeding to enforce any provision of this

agreement will be awarded attorneys’ fees and costs,” including the value of the KMQ attorneys’

own time. See id. at p. 7.




                                                  6
          Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 7 of 17



    C. While in California, Mr. Quinto Provided Legal Services to VidAngel.

       10.     After Mr. Harmon signed the 2014 Engagement Letter requiring that any disputes

arising out of Mr. Quinto’s services be resolved by confidential, binding arbitration in Los Angeles

under California law, Mr. Quinto provided advice concerning copyright law, authored an opinion

letter that VidAngel had requested for the limited purpose of persuading Apple to approve its app

(see 2015 Opinion Letter, a true and correct copy of which is attached to the Quinto Declaration

as Exhibit “B”), and drafted a single letter sent to multiple motion picture studios and television

networks to put them on notice of VidAngel’s service and technology. Quinto Dec., ¶ 9.

       11.     On February 25, 2015, Mr. Quinto delivered the 2015 Opinion Letter, which forms

the basis of Plaintiff’s complaint. See Exh. B to the Quinto Dec.; Cmplnt., ¶¶ 3, 4, 12, 13, 16, 19-

26, 40-44, 54, 60 and 66-71, attached hereto as Exhibit “3.”

       12.     After being retained in September of 2014 and until July 2016, Mr. Quinto never

visited Utah, and the KMQ firm had no other client in Utah. Id., ¶ 7; Kupferstein Dec., ¶ 3.

Moreover, the KM firm has never had a client in Utah. Kupferstein Dec., ¶ 3.

       13.     In August 2015, Mr. Quinto resigned from his membership in KMQ to join the Los

Angeles office of Davis Wright Tremaine, LLP (“DWT”). Because DWT had a business conflict,

Mr. Quinto was required to terminate his representation of VidAngel the same month. Quinto

Dec., ¶ 10.

       14.     Anticipating that Disney would sue it, VidAngel retained the Baker Marquart firm

in Los Angeles to defend it when that happened, and to address questions of copyright law raised

by VidAngel’s board members and potential investors in the interim. Disney, joined by Fox and

Warner Bros., filed suit against VidAngel in Los Angeles, California on June 9, 2016 (the “Disney

Litigation”). Id., ¶ 11.



                                                 7
         Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 8 of 17



       15.      After VidAngel was sued, Mr. Harmon reached out to Mr. Quinto seeking to find

any way that would permit Mr. Quinto to participate in defending VidAngel. Id., ¶ 13. They

agreed that Mr. Quinto would resign from DWT to become VidAngel’s general counsel. They

further agreed that Mr. Quinto would be literally “in house,” in that he would work from his home

in Los Angeles, would not seek admission to the Utah bar, and would spend a substantial amount

of time supervising the Disney litigation. Mr. Quinto also prepared contracts, and advised

VidAngel as to federal, but not Utah, law. Id., ¶ 14.

       16.      On July 21, 2016, VidAngel’s CEO Neal Harmon sent Mr. Quinto an Offer of

Employment letter, which was subsequently signed and accepted by Mr. Quinto. (See Offer of

Employment Letter, a true and correct copy of which is attached to the Quinto Declaration as

Exhibit “D”).

       17.      The Offer of Employment Letter included an Exhibit “A,” entitled “Inventions

Agreement,” which stated: “This Agreement will be governed by the laws of the state of the

Company’s headquarters without regard for conflict of law principals.” The Agreement also

provides for exclusive jurisdiction over Mr. Quinto in the same state, “for any lawsuit filed there

against me arising from or related to this Agreement.” Id., emphasis added.

       18.      Mr. Quinto worked for VidAngel from California until his employment was

terminated by VidAngel’s Chapter 11 trustee on November 11, 2019. Mr. Quinto was always

domiciled in California. Although Mr. Quinto did visit Utah three or four times a year for business

while he was employed by VidAngel, it has now been a year and a half since Mr. Quinto last

visited Utah. Id., ¶ 15.




                                                 8
           Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 9 of 17



   D. Plaintiff Has Alleged that Mr. Quinto’s 2015 Opinion Letter Is Responsible for the
      Entry of an Almost $63 Million Judgment Against VidAngel.

          19.     Plaintiff’s Complaint herein alleges that Mr. Quinto provided the 2015 Opinion

Letter to Plaintiff, “analyzing potential copyright and other issues related to the proposed

VidAngel technology.” Cmplnt., Exhibit “3,” ¶ 21. Plaintiff further alleges that VidAngel relied

on the 2015 Opinion Letter in that it implemented the proposed technology discussed in it (Id.

¶ 23), relied on the 2015 Opinion Letter in defending itself against the claims brought by Disney,

Fox, and Warner Bros. (Id. ¶¶ 40-44), and suffered a substantial detriment as a consequence of

doing so. Id. ¶¶ 27-34.

          20.     Plaintiff’s allegations of legal malpractice with respect to the 2015 Opinion Letter,

and acts or omissions during Mr. Quinto’s employment pursuant to the 2016 Offer of Employment

Letter are interwoven in the following paragraphs of the Complaint: 3, 4, 12-13, 16, 54, 19-26, 40-

44, 66-70 (the Breach of Contract claim) and 71-77 (the Breach of Implied Covenant claim). See

Ex. “3.” They are also incorporated by reference into every claim in paragraphs 54, 60, 66 and 71.

See id.

                                                 ARGUMENT

   I.           THE PARTIES’ MANDATORY CALIFORNIA ARBITRATION
                AGREEMENT REQUIRES DISMISSAL

          The parties’ dispute is subject to an agreement providing for mandatory arbitration by

JAMS in California. A court is required to “interpret arbitration clauses liberally, and all doubts

must be resolved in favor of arbitration.” Armijo v. Prudential Ins. Co. of Am., 72 F.3d 793, 798

(10th Cir. 1995) (citing Moses H. Cone Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25, 103

S. Ct. 927, 941, 74 L. Ed. 2d 765 (1983)). There is a “strong policy strongly favoring arbitration.”

Teamsters Local Union No. 783 v. Anheuser-Busch, Inc., 626 F.3d 256, 260-61 (6th Cir. 2010).



                                                    9
          Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 10 of 17



An agreement to arbitrate is controlling: “As Plaintiff’s claims arise under the express terms of the

parties’ contract, Defendant is entitled to compel arbitration.” Multiband Corp. v. Block, No. 11-

15006, 2012 WL 1843261, at *7 (E.D. Mich. May 21, 2012) (unpublished).

         The trustee cannot avoid the arbitration agreement. “The trustee is bound by the arbitration

agreements the debtor formed before it petitioned for bankruptcy protection.” Strong v. Geringer,

No. 2:15-CV-00837-TC, 2016 WL 4926175, at *4 (D. Utah Sept. 15, 2016) (unpublished) (citing

Hays & Co. v. Merrill Lynch, Pierce, Fenner & Smith, Inc. 885 F.2d 1149, 1153 (3d Cir. 1989)).

         Construing the Federal Arbitration Act (Pub. L. 68-401, 43 Stat. 883), codified at 9 U.S.C.

ch. 1, the Tenth Circuit has held that if a party initiates a lawsuit in one state when arbitration in

another is required, a district court is without power to compel arbitration in another. If the parties

have “agreed to arbitrate in a particular forum only a district court in that forum has authority to

compel arbitration . . . .” Ansari v. Qwest Commc’ns Corp., 414 F.3d 1214, 1219-20 (10th Cir.

2005); see also id. (citing cases). In other words, “a district court lacks the authority to compel

arbitration in other districts, or in its own district if another has been specified for arbitration.”

Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Lauer, 49 F.3d 323, 328 (7th Cir. 1995).

         VidAngel consented to arbitration of any dispute arising under the engagement, or in

connection with the provision of legal services by KMQ. Because this Court lacks the power to

compel arbitration of such claims, it must dismiss this action.

   II.      DEFENDANT KUPFERSTEIN MANUEL, LLP IS NOT SUBJECT TO
            PERSONAL JURISDICTION IN THIS DISTRICT.

         “To obtain personal jurisdiction over a nonresident in a diversity action, a plaintiff must

show that jurisdiction is legitimate under the laws of the forum state and that the exercise of

jurisdiction does not offend the due process clause of the Fourteenth Amendment.” See Far W.

Capital, Inc., v. Towne, 46 F.3d 1071, 1074 (10th Cir. 1995) (emphasis in original); see also Nevins


                                                  10
         Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 11 of 17



v. McKinley Capital. Mgmt, 1999 WL 815810, at *1 (10th Cir. Oct. 13 1999) (“On a motion to

dismiss for lack of personal jurisdiction, the plaintiff must show that the district court has power

over each foreign defendant under the state’s long-arm statute and that exercise of such jurisdiction

is consistent with due process limitations.”). “In Utah, jurisdiction is appropriate only if [the]

plaintiff establishes that: (1) the defendant conducted certain enumerated activities in Utah, and

(2) there is a nexus between [the] plaintiff’s claim and [the] defendant’s conduct.” Far W. Capital,

46 F.3d at 1074; see also Utah Code Ann. § 78B-3-305 (setting forth the acts that submit a person

to jurisdiction in Utah).

       “The [p]laintiff bears the burden of establishing personal jurisdiction over the defendant.”

OMI Holdings, Inc. v. Royal Ins. Co. of Canada, 149 F.3d 1086, 1091 (10th Cir. 1998) (quotation

simplified); Shrader v. Biddinger, 633 F.3d 1235, 1239 (10th Cir. 2011) (stating that “[t]he

plaintiff bears the burden of establishing personal jurisdiction”).

       The Utah Supreme Court has explained that “any set of circumstances that satisfies due

process will also satisfy [Utah’s] long-arm statute.” SII MegaDiamond, Inc. v. Am. Superbrasives

Corp., 969 P.2d 430, 433 (Utah 1998); see also Utah Code Ann. § 78B-3-201 (stating that Utah

law “should be applied so as to assert jurisdiction over nonresident defendants to the fullest extent

permitted by the due process clause of the Fourteenth Amendment to the United States

Constitution”). “This collapses the Utah standard into the more general ‘due process’ standard for

jurisdiction.” Rusakiewicz v. Lowe, 556 F.3d 1095, 1100 (10th Cir. 2009).

       A defendant may be subject either to general or to specific jurisdiction. “A court may

assert general jurisdiction over foreign (sister-state or foreign-country) corporations to hear any

and all claims against them when their affiliations with the State as so ‘continuous and systematic’

as to render them essentially at home in the forum State.” Goodyear Dunlop Tires Operations,



                                                 11
         Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 12 of 17



S.A. v. Brown, 564 U.S. 915, 919 (2011). For a corporation, “the place of incorporation and the

principal place of business are paradigm bases for general jurisdiction.” Daimler AG v. Bauman,

571 U.S. 117, 137 (2014) (quotation simplified). General jurisdiction pertains to “instances in

which the continuous corporate operations within a state are so substantial and of such a nature as

to justify suit on causes of action arising from dealings entirely distinct from those activities.” Int’l

Shoe Co v. Washington, 326 U.S. 310, 318 (1945). “The court. . . has general jurisdiction [only]

over an individual domiciled in the state.” Celtig, LLC v. Patey, 347 F. Supp. 3d 976, 982 (D.

Utah 2018)

        The exercise of specific jurisdiction over either a business or an individual requires that the

suit arise out of the defendant’s contacts with the forum. See Daimler, 571 U.S. at 127. Specific

jurisdiction “exists only when the suit relates to the defendant’s contacts with the forum state.”

Rockwood Select Asset Fund XI(6)-1, LLC v. Devine, Millimet & Branch, 750 F.3d 1178, 1179

(10th Cir. 2014) (emphasis added) (citing Rambo v. Am. S. Ins. Co., 839 F.2d 1415, 1418 (10th

Cir. 1988)). Specific jurisdiction requires that the defendant have purposefully availed himself of

“the privilege of conducting business in the forum state.” Id. at 1179 (citing Dudnikov v. Chalk &

Vermillion Fine Arts, Inc., 514 F.3d 1063, 1071 (10th Cir. 2008)). The burden is on the plaintiff

to make that showing. Id. at 1179 (citing Soma Med. Int’l v. Standard Chartered Bank, 196 F.3d

1292, 1295 (10th Cir. 1999)).

        Here, the Chapter 11 Trustee cannot meet his burden to show that sufficient “minimum

contacts” exist with all defendants under either general or specific jurisdiction. See Int’l Shoe, 326

U.S. at 316. The KM firm, whose only place of business operations is in California and which is

organized and exists as a California Limited Liability Partnership, is clearly not subject to general

jurisdiction in Utah. Nor was Mr. Quinto, a California citizen and resident, “at home” in Utah



                                                   12
         Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 13 of 17



during the timeframe when he and KMQ were retained by VidAngel, and during which he authored

the 2015 Opinion Letter. Specific jurisdiction is also absent as to both defendants with respect to

Mr. Quinto’s preparation of the 2015 Opinion Letter, because those services were performed in

California without ever visiting Utah, were not targeted at the State of Utah, and were performed

without enjoying the benefits and protections of Utah’s laws.

       For purposes of this motion, Mr. Quinto does not dispute that he is subject to specific

jurisdiction in Utah for acts he allegedly committed between August 1, 2016 and November 11,

2019. He is otherwise not subject to general or specific jurisdiction in Utah.

       A. Under Clear Supreme Court Precedents, the KM Firm Is Subject to Personal
          Jurisdiction Only in California.

       A state may not exercise specific jurisdiction over an out-of-state defendant unless the suit

arises from or relates to the defendant’s contacts with the forum. See Daimler, 571 U.S. at 127.

Indeed, absent “such connection, specific jurisdiction is lacking regardless of the extent of a

defendant’s unconnected activities in the State.” Bristol-Myers Squibb Co. v. Super. Ct., 137 S.

Ct. 1773, 1780, 198 L. Ed. 2d 395, 404 (2017). When the “relevant conduct occurred entirely” in

another state, “the mere fact that this conduct affected plaintiffs with connections to the forum

state [does] not suffice to authorize jurisdiction.” Id. (quotation simplified).

       Plaintiff cannot show that KM purposefully availed itself of the privilege of conducting

business in Utah. The KMQ firm, which existed while Mr. Quinto wrote the 2015 Opinion Letter

giving rise to this suit, had no contact with Utah. It therefore cannot be subject to specific

jurisdiction in Utah. It is irrelevant that VidAngel is in Provo, because the exercise of specific

jurisdiction requires that KMQ’s conduct have been targeted at the state of Utah rather than at a

business located in the state of Utah.




                                                  13
         Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 14 of 17



        VidAngel’s presence in Utah is irrelevant to that analysis. “Put simply, however significant

the plaintiff’s contacts with the forum may be, those contacts cannot be ‘decisive in determining

whether the defendant’s due process rights are violated.’” Walden v. Fiore, 571 U.S. 277, 286

(2014) (quoting Rush v. Savchuk, 444 U.S. 320, 332 (1980). The jurisdictional analysis cannot be

driven by “a plaintiff’s contacts with the defendant and forum.” Id. at 289, 134 S. Ct. at 1125. See

also Ron v. Zavasanos, No. 2:19-cv-00979-DAK, 2020 WL 1862840, at *5 (D. Utah Apr. 14,

2020) (unpublished) (“Defendants further argue that under Walden, their alleged fraudulent

omissions and their agreeing to continue representing Suzanne after moving to Utah are

insufficient to establish personal jurisdiction over Defendants because those actions were directed

at the Plaintiffs, not Utah. The court agrees . . ..”).

        In Rockwood Select Asset Fund, the plaintiff, a Utah company doing business in Utah,

directed the out-of-state defendant to send an opinion letter to it in Utah after the defendant had

communicated by telephone with the plaintiff in Utah. “These connections [we]re insufficient for

personal jurisdiction in Utah.” 750 F.3d at 1180; see also (Trierweiler v. Croxton & Trench

Holding Corp., 90 F.3d 1523, 1533-34 (10th Cir. 1996) (Colorado law firm held not subject to

jurisdiction in Michigan after sending opinion letter that went to a lender in Michigan)).

        And inasmuch as its successor, the KM firm, has had no contact with Utah, it too cannot

be subject to general jurisdiction in Utah. Kupferstein Dec., ¶¶ 3 and 4.

        Because Plaintiff’s suit cannot proceed in Utah against all of the present defendants unless

all defendants are subject to jurisdiction in Utah, Plaintiff’s suit is barred. See Nevins, 198 F.2d

258 (citing Far W. Capital, 46 F.3d 1071).




                                                   14
         Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 15 of 17



       B. The Court Also Lacks Specific Jurisdiction Over Mr. Quinto with Respect to
          Work he Performed on the 2015 Opinion Letter.

       A court “has general jurisdiction [only] over an individual domiciled in the state.” Celtig,

347 F. Supp. 3d at 982. Here, though, Mr. Quinto was domiciled in Los Angeles County at all

relevant times. Accordingly, he can be subject to jurisdiction in Utah only to the extent Utah may

exercise specific personal jurisdiction. And as explained above, specific jurisdiction requires that

the defendant have purposefully availed himself of “the privilege of conducting business in the

forum state.” Rockwood Select Asset Fund, 750 F.3d at 1179 (citing Dudnikov v. Chalk &

Vermillion Fine Arts, Inc., 514 F.3d 1063, 1071 (10th Cir. 2008)).

       The gravamen of Plaintiff’s complaint is that while he was in private practice in Los

Angeles in February 2015, Mr. Quinto signed an opinion letter that offered advice, VidAngel relied

on that advice, and, beginning in December 2016, VidAngel allegedly suffered detriment. What

matters, though, is that Mr. Quinto performed his work on the 2015 Opinion Letter entirely within

the state of California, first going to Utah to visit VidAngel a year and a half later. Mr. Quinto did

not direct his activities at the state of Utah, nor did he enjoy the benefits and protections of Utah

law while performing his services.

       Plaintiff may argue that Mr. Quinto became subject to jurisdiction in Utah by virtue of the

2016 Offer of Employment Letter that Mr. Quinto accepted. That argument does not apply to the

work he performed on the 2015 Opinion Letter a year and a half earlier. The 2016 Offer of

Employment Letter did not have retroactive effect. It applied only prospectively. Again, it is

insufficient for the assertion of personal jurisdiction that one’s business has contacts with Utah;

the individual, himself, must have sufficient contacts to make the assertion of jurisdiction

permissible. See Celtig, 347 F. Supp. 3d at 983 (“Edwards did not do business in Utah in his

personal capacity and his role as CEO of a company doing business in the state of Utah is


                                                 15
            Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 16 of 17



insufficient to subject him to personal jurisdiction in Utah.”). Because Quinto did nothing to avail

himself of personal jurisdiction during the timeframe he worked on the 2015 Opinion Letter, and

because KMQ has never done anything to avail itself of personal jurisdiction in Utah, Plaintiff’s

complaint must be dismissed in its current form.

    III.      THE COURT SHOULD AWARD ATTORNEY FEES AND COSTS PURSUANT
              TO THE TERMS OF THE RETAINER LETTER.

              The 2015 Opinion Letter provides:

                  [T]he prevailing party in any arbitration, action or proceeding to
                  enforce any provision of this agreement will be awarded attorney’s
                  fees and costs incurred in that arbitration, action, or proceeding even
                  if the law provides otherwise, including, without limitation, the
                  value of the time spent by KMQ attorneys to prosecute or defend
                  such arbitration, action or proceeding (calculated at the hourly
                  rate(s) then normally charged by KMQ to clients which it represents
                  on an hourly basis), except that the foregoing shall not apply to any
                  mediation, as described above, and the parties will split the fees of
                  the arbitrator . . . .

           Plaintiff necessitated Mr. Quinto’s Motion to Dismiss by publicly filing an action in Utah,

when such action was clearly prohibited by the express terms of the retainer letter. Accordingly,

Mr. Quinto should be awarded all attorney fees and costs incurred in this case, as provided in the

parties’ retainer letter.

                                            CONCLUSION

           For the reasons set forth above, Plaintiff’s complaint should be dismissed, and Mr. Quinto

should be awarded his attorney fees and costs incurred in defending this case.

           DATED this 26th day of May, 2020.

                                                         KIPP AND CHRISTIAN, P.C.

                                                         /s/Michael F. Skolnick
                                                         MICHAEL F. SKOLNICK
                                                         JEREMY R. SPECKHALS
                                                         Attorneys for Defendant David W. Quinto


                                                    16
        Case 2:20-cv-00284-HCN Document 8 Filed 05/26/20 Page 17 of 17




                              CERTIFICATE OF SERVICE

     I hereby certify that on this 26th day of May, 2020, I served the foregoing DEFENDANT
DAVID W. QUINTO’S MOTION TO DISMISS on the following via ECF as follows:

             James E. Magleby
             magleby@mcg.law
             Jennifer Fraser Parrish
             parrish@mcg.law
             Mark P. Arrington
             arrington@mcg.law


                                                       /s/ Nancy Paez

                                                       ________________________
                                                       Nancy Paez




                                           17
